Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


1.	The Examiner acknowledges the applicant’s amendment filed February 10, 2021.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird in view of Sharma, in view of Higginson and further in view of Rajagopalan. (U. S. Patent Publication 20140053135, referred to as Bird; U. S. Patent Publication 20130311968, referred to as Sharma; U. S. Patent Publication 20150019564, referred to as Higginson; U. S. Patent Publication 20140289617, referred to as Rajagopalan)

Claim 15
Bird discloses a device, comprising: a memory and at least one processor (Bird, 0022;  A memory and a processor of applicant maps to ‘The computing system 100 may include a processor 102 that is adapted to execute stored instructions, as well as a memory device 104….’ of Bird.); configured to: obtain output of a software bug data mining process ; and use the output of the software bug data mining process to train one or more machine learning models. (Bird, 0054; ‘The update predictor module 506 can train a prediction model based on historical data and send the prediction model to the prediction analysis module 120 when the prediction model has an accuracy above a threshold.’ of Bird.)
Bird does not disclose expressly shared tendencies of developers within respective multi-developers teams to produce source code having occurrences. 
Sharma discloses shared tendencies of developers within respective multi-developers teams to produce source code having occurrences. (Sharma, 0096; The forecast may also be displayed with reference to bug rates of prior releases (not shown) such that a software manager can determine if the team is doing better or worse. EC: 
Bird or Sharma do not disclose expressly logical or mathematical bugs. 
Higginson discloses logical or mathematical. (Higginson, 0032; The scoring engine may create a bug score using an analysis of the data associated with the bug based on a mathematical principles.)  It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma and Higginson before him before the effective filing date of the claimed invention, to modify Bird and Sharma to incorporate focusing in on mathematical errors of Higginson. Given the advantage of addressing an important result of value as compared to the color of an output for example, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Bird, Sharma or Higginson do not disclose expressly to infer that different developers belong to different multi-developer teams based….of  corresponding…bug categories ….output the one or more trained machine learning models
Rajagopalan discloses to infer that different developers belong to different multi-developer teams based….of  corresponding…bug categories (Rajagopalan, 0023, 0035; The present system may be implemented for automated identification and alternatively rectification of the identified errors while also supporting a manual review of an error category and an error sub category for each developer in a team. FIG. 10 is an illustrative matrix view of a data set that reflects summation of errors per learning hour across each of the error categories for a team of developers for a specified periodic assessment timeline. [0035])….output the one or more trained machine learning models. (Rajagopalan, fig 11, 0020; FIG. 11 is a graphical representation of a comparative performance assessment of developers in a team;…) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson and Rajagopalan before him before the effective filing date of the claimed invention, to modify Bird, Sharma and Higginson to incorporate separating teams based on errors and outputting the results of Rajagopalan. Given the advantage of to narrow a potential problem to a team leader if applicable, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 16
Bird discloses after training, execute of the one or more trained machine learning models to determine an individual probability of an individual logical or mathematical bug category for at least one source code statement of the source code. (Bird, 0032; To infer that different developers belong to different multi-developer teams based at least on corresponding bug categories appearing in source code produced by individual developers of applicant maps to ‘For example, historical data may indicate that a particular software developer has a 20% probability of causing a software build error.’ of 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson and Rajagopalan as applied to claim 15-16 above, and further in view of Ostrand. (‘Programmer-based Fault Prediction’, referred to as Ostrand)

Claim 17
Bird, Sharma or Higginson do not disclose expressly output the inferred team boundaries. 
Rajagopalan discloses output the inferred team boundaries. (Rajagopalan, fig 11, 0020; FIG. 11 is a graphical representation of a comparative performance assessment of developers in a team;… EC: Team boundaries is not disclosed within the specification.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson and Rajagopalan before him before the effective filing date of the claimed invention, to modify Bird, Sharma and Higginson to incorporate separating teams based on errors and outputting the results of Rajagopalan. Given the advantage of to narrow a potential problem to a team leader if applicable, one having ordinary skill in the art would have been motivated to make this obvious modification.
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly infer team boundaries of the different multi-developer teams by correlating logical or mathematical software bugs characteristics of the source code with individual multi-developer teams.
Ostrand, p1; Infer team boundaries of the different multi-developer teams by correlating software bugs characteristics of the source code with individual multi-developer teams.  of applicant maps to ‘We analyzed change reports filed by 107 programmers for 16 releases of a system with 1,400,000 LOC and 3100 files. A ”bug ratio” was defined for programmers, measuring the proportion of faulty files in release R out of all files modified by the programmer in release R-1.’ and ‘We found a statistically significant correlation between the bug ratios for programmers for the first half of changed files versus the ratios for the second half, indicating a measurable degree of persistence in the bug ratio.’ of Ostrand.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan and Ostrand before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Rajagopalan and Higginson to incorporate considering different types of bugs with different groups of developers of Ostrand. Given the advantage of allowing a group to specialize or have notice of weak performances, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson and Rajagopalan as applied to claim 15-16 above, and further in view of Cook. (‘Finding Bugs in Source Code Using Commonly Available Development Metadata’, referred to as Cook)

Claim 18
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly receive logical or mathematical software bug category information for tracked software bugs from a bug tracker, and provide the logical or mathematical software bug category information to the software bug data mining process.
Cook discloses receive logical or mathematical software bug category information for tracked software bugs from a bug tracker, and provide the logical or mathematical software bug category information to the software bug data mining process. (Cook, pp1-3, p7, table 1; Receive bug category information for tracked software bugs from a bug tracker, and provide the bug category information to the software bug data mining process of applicant maps to ‘By leveraging the wealth of information provided by a project’s bug tracker and source code repository, we can find bugs that traditional static analysis tools may miss.’, ‘The machine learning approach trains a classifier using labeled commits and uses it to predict the classification of the other commits.’ and ‘The files in Table 1 represent 22% of all security issues in the public bug tracker. In other words, one fifth of all security issues identified in the bug tracker involve bugs in one of these 10 files.’ of Cook. EC; Bug categories are disclosed in table 1.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan and Cook before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Rajagopalan and Higginson to incorporate employing a bug tracker of Cook. Given the advantage of .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson and Rajagopalan as applied to claim 15-16 above, and further in view of Fries. (U. S. Patent Publication 20120323853, referred to as Fries)

Claim 19
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly the logical or mathematical software bug category including a performance bug category and a security bug category.
Fries discloses the logical or mathematical software bug category including a performance bug category and a security bug category. (Fries, 0036; The bug category including a performance bug category and a security bug category of applicant maps to ‘The analysis tool 254, running as software on one or more computers, may be programmed with custom logic such as a decision tree or a set of rules (obtained from a rule database) that are specific to a particular analysis to be performed (e.g., security, or performance, or a particular software bug).’ of Fries.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan and Fries before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Rajagopalan and Higginson to incorporate determining and classifying bugs such as performance and security of Fries. Given the advantage of acknowledging the two highest priority domains within software bugs, one .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson and Rajagopalan as applied to claim 15-16 above, and further in view of Sahibzada. (U. S. Patent Publication 20130014084, referred to as Sahibzada)

Claim 20
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly provide a visualization correlating a particular logical or mathematical software bug category and with a particular multi-developer team.
Sahibzada discloses provide a visualization correlating a particular logical or mathematical software bug category and with a particular multi-developer team. (Sahibzada, 0141, 0064;  provide a visualization correlating a particular bug category and with a particular multi-developer team of applicant maps to ‘In an embodiment one or more exemplary ITP screens 140 depicting an error, or errors, of the chosen bug category are output to the user 150 for the user 150 to utilize to confirm to themselves that they have selected a descriptive bug category for the current error being reported.’ and ‘In an embodiment the reporter 230 can generate reports geared to differing target audiences, e.g., executive level summary reports for upper management, status reports for scheduling groups, detailed bug reports 160 for individuals and/or groups tasked with product maintenance and correction, etc.’ of Sahibzada,) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, .

Claim(s) 1-2, 6, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson and Rajagopalan as applied to claim 15-16 above, and further in view of Cecchetti and Lior. (U. S. Patent Publication 20130340076, referred to as Cecchetti; U. S. Patent Publication 20150154020, referred to as Lior)

Claim 1
Bird discloses a system, comprising: a memory and at least one processor (Bird, 0022;  A memory and a processor of applicant maps to ‘The computing system 100 may include a processor 102 that is adapted to execute stored instructions, as well as a memory device 104….’ of Bird.);  the at least one processor configured to: use a machine learning system to infer…. bug categories associated with at least one of a plurality of source code statements from source code (Bird, 0040, 0014; ‘As discussed above in relation to FIG. 2, the probabilities for software build errors can be calculated using a type of regression or using machine learning models including but not limited to support vector machines,….’ and the 3 examples of categories ‘A software build error that prevents the software code from being compiled into an executable file or prevents the software code from being linked. A software build error may prevent the software code from being translated into machine executable code, which may prevent the software code from being incorporated in an application.’ of Bird.) files associated with a plurality of developers from a plurality of developer teams. (Bird, 0001; Files associated with a plurality of developers from a plurality of developer teams of applicant maps to ‘In some instances, one team of developers may wait to build a portion of a software application until a second team has built a separate portion of the software application. If the second team of developers encounters a software build error, the first team of developers may be delayed in building a portion of the software application.’ of Bird.)
Bird does not disclose expressly identify shared tendencies of members of individual development teams to produce bugs from certain logical or mathematical software bug categories.
Sharma discloses identify shared tendencies of members of individual development teams to produce bugs from certain logical or mathematical software bug categories. (Sharma, 0096; The forecast may also be displayed with reference to bug rates of prior releases (not shown) such that a software manager can determine if the team is doing better or worse. EC: This associates a team with bugs.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird and Sharma before him before the effective filing date of the claimed invention, to modify Bird to incorporate a shared tendencies of bugs of Sharma. Given the advantage of to 
Bird or Sharma do not disclose expressly logical or mathematical software.
Higginson discloses logical or mathematical software. (Higginson, 0032; The scoring engine may create a bug score using an analysis of the data associated with the bug based on a mathematical principles.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma and Higginson before him before the effective filing date of the claimed invention, to modify Bird and Sharma to incorporate focusing in on mathematical errors of Higginson. Given the advantage of addressing an important result of value as compared to the color of an output for example, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Bird, Sharma or Higginson do not disclose expressly determine that a particular developer produced an occurrence of a particular logical or mathematical software bug category, …. output an indication that the particular developer belongs to the particular developer team.
Rajagopalan discloses determine that a particular developer produced an occurrence of a particular logical or mathematical software bug category, (Rajagopalan, 0023, 0035; The present system may be implemented for automated identification and alternatively rectification of the identified errors while also supporting a manual review of the identified errors. [0023] The data reflected in FIG. 10 reflects total errors per learning hour, which can then be bifurcated as stated in above examples across a time period of assessment, an error category and an error sub category for each developer in a team. FIG. 10 is an illustrative matrix view of a data set that reflects summation of errors per learning hour across each of the error categories for a team of developers for a specified periodic assessment timeline. [0035])…. output an indication that the particular developer belongs to the particular developer team. (Rajagopalan, fig 11, 0020; FIG. 11 is a graphical representation of a comparative performance assessment of developers in a team;…) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson and Rajagopalan before him before the effective filing date of the claimed invention, to modify Bird, Sharma and Higginson to incorporate separating teams based on errors and outputting the results of Rajagopalan. Given the advantage of to narrow a potential problem to a team leader if applicable, one having ordinary skill in the art would have been motivated to make this obvious modification.
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly that is present, in a target source code file associated with the particular developer.
Cecchetti discloses that is present, in a target source code file associated with the particular developer. (Cecchetti, 0020, 0086; As disclosed herein, machine learning, statistical inference, normalization, Bayesian filtering, or other mechanisms can be employed in analysis of a developer's coding characteristics to determine a profile for that developer. A developer profile can then be employed in analysis of a target set of code to determine a likelihood that that developer composed the target code.’ And ‘As an example of short-term access, determining a developer profile from a set of source code known to be attributable to the developer, and promptly employing that profile in validating a target source code set against the developer profile.’) It would 
Bird, Sharma, Higginson, Rajagopalan or Cecchetti do not disclose expressly based at least on a particular shared tendency of members of a particular development team to produce particular bugs of the particular logical or mathematical software bug category, infer that particular developer is a member of the particular development team.
Lior discloses based at least on a particular shared tendency of members of a particular development team to produce particular bugs of the particular logical or mathematical software bug category, infer that particular developer is a member of the particular development team. (Lior, 0007; In testing, it can be discovered that an artifact includes a number of errors, e.g., bugs. An operations professional can identify the error and send the error to a development team that developed the artifact. The development team can then determine a developer that introduced the error into the code.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson, Rajagopalan and Cecchetti to incorporate narrowing down the cause of a bug from a team to an individual 

Claim 2
Bird discloses filter out at least one bug category associated with the at least one of the plurality of source code statements (Bird, 0014, 0040 A software build error can include an error in the software code that prevents the software code from being compiled into an executable file or prevents the software code from being linked. A software build error may prevent the software code from being translated into machine executable code, which may prevent the software code from being incorporated in an application. [0014] As discussed above in relation to FIG. 2, the probabilities for software build errors can be calculated using a type of regression or using machine learning models including but not limited to support vector machines, Naive Bayes, or decision trees, among others. [0040]) during a training phase of the machine learning system. (Bird, 0054; The update predictor module 506 can train a prediction model based on historical data and send the prediction model to the prediction analysis module 120 when the prediction model has an accuracy above a threshold.)

Claim 6
Bird discloses infer that the particular developer belongs to the particular developer team based at least on a relationship between the particular logical or mathematical software bug category and a particular method, function, or class utilized Bird, 0032, 0001; Infer that the particular developer belongs to the particular developer team based at least on a relationship between the particular bug category and a particular method, function, or class utilized by the particular developer team of applicant maps to ‘For example, historical data may indicate that a particular software developer has a 20% probability of causing a software build error.’ and ‘For example, some organizations develop software with teams of developers.’ of Bird. EC: Bird uses different terms for singular and a plurality of users i.e. developer and team.)

Claim 10
Bird discloses a computer implemented method comprising: obtaining output of a source code data mining process , the output including identified…. software bug categories (Bird, 0040, 0014; obtaining output of a source code data mining process , the output including identified software bug categories of applicant maps to the 3 examples of categories ‘A software build error can include an error in the software code that prevents the software code from being compiled into an executable file or prevents the software code from being linked. A software build error may prevent the software code from being translated into machine executable code, which may prevent the software code from being incorporated in an application.’ of Bird.); and providing the output of the source code data mining process to a training phase of a machine learning process to train the machine learning process to infer logical or mathematical software bug categories of software bugs in a plurality of source code files developed by a plurality of developer teams. (Bird, 0054; Providing the output of the source code data 
Bird does not disclose expressly using the machine learning process, identifying shared tendencies of members of individual development teams to produce bugs from certain logical or mathematical software bug categories.
Sharma discloses using the machine learning process, identifying shared tendencies of members of individual development teams to produce bugs from certain logical or mathematical software bug categories. (Sharma, 0096; The forecast may also be displayed with reference to bug rates of prior releases (not shown) such that a software manager can determine if the team is doing better or worse. EC: This associates a team with bugs.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird and Sharma before him before the effective filing date of the claimed invention, to modify Bird to incorporate a shared tendencies of bugs of Sharma. Given the advantage of to narrow down the possible programmers which made the mistake, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Bird or Sharma do not disclose expressly logical or mathematical software.
Higginson discloses logical or mathematical software. (Higginson, 0032; The scoring engine may create a bug score using an analysis of the data associated with the 
Bird, Sharma or Higginson do not disclose expressly determine that a particular developer produced …. outputting an indication that the particular developer belongs to the particular developer team.
Rajagopalan discloses determine that a particular developer produced (Rajagopalan, 0023, 0035; The present system may be implemented for automated identification and alternatively rectification of the identified errors while also supporting a manual review of the identified errors. [0023] The data reflected in FIG. 10 reflects total errors per learning hour, which can then be bifurcated as stated in above examples across a time period of assessment, an error category and an error sub category for each developer in a team. FIG. 10 is an illustrative matrix view of a data set that reflects summation of errors per learning hour across each of the error categories for a team of developers for a specified periodic assessment timeline. [0035])…. outputting an indication that the particular developer belongs to the particular developer team. (Rajagopalan, fig 11, 0020; FIG. 11 is a graphical representation of a comparative performance assessment of developers in a team;…) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson 
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly an occurrence of a particular logical or mathematical  software bug category in a target source code file associated with the particular developer.
Cecchetti discloses an occurrence of a particular logical or mathematical  software bug category in a target source code file associated with the particular developer. (Cecchetti, 0020, 0086; As disclosed herein, machine learning, statistical inference, normalization, Bayesian filtering, or other mechanisms can be employed in analysis of a developer's coding characteristics to determine a profile for that developer. A developer profile can then be employed in analysis of a target set of code to determine a likelihood that that developer composed the target code.’ And ‘As an example of short-term access, determining a developer profile from a set of source code known to be attributable to the developer, and promptly employing that profile in validating a target source code set against the developer profile.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan and Cecchetti before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson and Rajagopalan to incorporate accounting errors to a specific developer of Cecchetti. Given the advantage of to narrow 
Bird, Sharma, Higginson, Rajagopalan or Cecchetti do not disclose expressly based at least on a particular shared tendency of members of a particular development team to produce particular bugs of the particular logical or mathematical software bug category, inferring that the particular developer is a member of the particular development team.
Lior discloses based at least on a particular shared tendency of members of a particular development team to produce particular bugs of the particular logical or mathematical software bug category, inferring that the particular developer is a member of the particular development team. (Lior, 0007; In testing, it can be discovered that an artifact includes a number of errors, e.g., bugs. An operations professional can identify the error and send the error to a development team that developed the artifact. The development team can then determine a developer that introduced the error into the code.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson, Rajagopalan and Cecchetti to incorporate narrowing down the cause of a bug from a team to an individual of Lior. Given the advantage of addressing the individual for instructions to prevent further errors, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Bird, 0035; ‘For example, three change lists may indicate that 100, 150, and 200 lines of source code have been changed. The number of changed lines of code may be aggregated by summation into a combined number of changed lines of code, or 450 changed lines of code in the previous example. The software build may be assigned a higher risk of causing a software build error if previous software builds with more than 400 changed lines of source code resulted in software build errors In other examples, the prediction analysis module 120 may aggregate the characteristics of change lists by detecting the aggregate maximum probability of a software build error, the aggregate minimum probability of a software build error, the aggregate average probability of a software build error, the aggregate median probability of a software build error, the summation of probabilities of a software build error, aggregated percentiles of a software build error, or the standard deviation of a probability of a software build error, among others.’ of Bird. EC: The Examiner is unsure what is meant by ‘statement-by-statement.’)

Claim 13
Bird discloses inferring organizational boundaries by correlating individual inferred logical or mathematical software bug categories with an organizational hierarchy. (Bird, 0043; Inferring organizational boundaries by correlating individual inferred software bug categories with an organizational hierarchy of applicant maps to ‘The trigger component 308 can identify change lists that have a low-risk of causing a Bird, 0001; For example, some organizations develop software with teams of developers. In some instances, one team of developers may wait to build a portion of a software application until a second team has built a separate portion of the software application. EC: Team boundaries is not disclosed within the specification.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Lotlikar. (U. S. Patent Publication 20090182758, referred to as Lotlikar)

Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly train a customized machine learning model for the particular development team using particular source code files associated with the particular development team, the customized machine learning model being trained to learn the particular shared tendency of the members of the particular development team to produce the particular bugs of the particular logical or mathematical software bug category; and analyze the target source code file having the occurrence of the particular logical or 
Lotlikar discloses train a customized machine learning model for the particular development team using particular source code files associated with the particular development team, the customized machine learning model being trained to learn the particular shared tendency of the members of the particular development team to produce the particular bugs of the particular logical or mathematical software bug category (Lotlikar, 0033, fig 1; ‘Training the first module can include performing a data analysis on the one or more programmer artifacts to compute one or more program quality features,… And items 102, 110); and analyze the target source code file having the occurrence of the particular logical or mathematical software bug category with the customized machine learning model to infer that the particular developer is a member of the particular development team. (Lotlikar, 0033, fig 1; Training the first module can include performing a data analysis on the one or more programmer artifacts to compute one or more program quality features, and using a classifier trainer to learn a rating model from the program quality features and proficiency ratings by human assessors for the separate set of programmers. And items 112, 114.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan, Cecchetti, Lior and Lotlikar before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior to incorporate using training data generated from programmers of Lotlikar. Given the advantage of addressing the learning situation with relative matter for improved .

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Mani. (‘AUSUM: Approach for Unsupervised Bug Report SUMmarization’, referred to as Mani)

Claim 4
Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly group bugs within the plurality of source code statements by logical or mathematical software bug category through unsupervised machine learning. (
Mani discloses group bugs within the plurality of source code statements by logical or mathematical software bug category through unsupervised machine learning. (Mani, p3, p1; Group bugs by bug category within the source code statements through unsupervised machine learning of applicant maps to ‘In order to implement a system that can classify bug report content into the above mentioned classes, …. Second option was to follow an unsupervised approach. Leverage the sentence structure and develop heuristics to come up with a classification.’ and ‘This is because, the support team can quickly check if similar problems reported in past required a code fix or were solved through other means.’ of Mani.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan, Cecchetti, Lior and Mani before him before the effective filing date of the claimed .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Cook. (‘Finding Bugs in Source Code Using Commonly Available Development Metadata’, referred to as Cook)

Claim 5
Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly receive bug category information identifying the logical or mathematical software bug categories from a bug tracker, and use the bug category information received from the bug tracker in a training phase of the machine learning system.
Cook discloses receive bug category information identifying the logical or mathematical software bug categories from a bug tracker, and use the bug category information received from the bug tracker in a training phase of the machine learning system. (Cook, pp1-3, p7, table 1; Receive bug category information identifying the bug categories from a bug tracker, and use the bug category information received from the bug tracker in a training phase of the machine learning system of applicant maps to ‘By leveraging the wealth of information provided by a project’s bug tracker and source code repository, we can find bugs that traditional static analysis tools may miss.’, ‘The .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Shochat. (U. S. Patent Publication 20110314450, referred to as Shochat)

Claim 7
Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly visualize a particular source code statement from the target source code file with a corresponding probability, output by the machine learning system of the particular logical or mathematical software bug category for the particular source code statement.
Shochat, 0035-0036; Visualize a particular source code statement from the particular source code file with a corresponding probability, output by the machine learning system of the particular bug category for the particular source code statement of applicant maps to ‘The analysis may be for example in a probability table form indicating which sections of the code are likely to have bugs in it (and optionally, at which probability). Optionally, system 100 may further include a graphical user interface configured to visually indicate code portions vis a vis respective representation of potential software bug prone actions.’ of Shochat.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan, Cecchetti, Lior and Shochat before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior to incorporate displaying two types of information of Shochat. Given the advantage of letting the user see the connection between the actual source code and bug category, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Sahibzada. (U. S. Patent Publication 20130014084, referred to as Sahibzada)

Claim 8
Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly visualize a particular source code statement from the target source code file with the particular logical or mathematical software bug category that is inferred by the machine learning system.
Sahibzada discloses visualize a particular source code statement from the target source code file with the particular logical or mathematical software bug category that is inferred by the machine learning system. (Sahibzada, 0141; Visualize a particular source code statement from the particular source code file with the particular bug category that is inferred by the machine learning system of applicant maps to ‘In an embodiment one or more exemplary ITP screens 140 depicting an error, or errors, of the chosen bug category are output to the user 150 for the user 150 to utilize to confirm to themselves that they have selected a descriptive bug category for the current error being reported.’ of Sahibzada.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan, Cecchetti, Lior and Sahibzada before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior to incorporate displaying two types of information of Sahibzada. Given the advantage of letting the user see the connection between the actual source code and accuracy of the bug category determination, one having ordinary skill in the art would have been motivated to make this obvious modification.

(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Gawor. (U. S. Patent Publication 20090319995, referred to as Gawor)

Claim 9
Bird, Sharma, Higginson or Rajagopalan do not disclose expressly with an identification of the particular developer team.
Cecchetti discloses with an identification of the particular developer team. (Cecchetti, 0086; This can occur by identifying code submitted by the developer through comparison to their developer profile cataloged by the former employer. As such, this type of identified source code can be reported to the employer security team and the code can be subject to further scrutiny.) It would have been obvious to one having ordinary skill in the art, having the teachings of Bird, Sharma, Higginson, Rajagopalan and Cecchetti before him before the effective filing date of the claimed invention, to modify Bird, Sharma, Higginson and Rajagopalan to incorporate accounting errors to a specific developer of Cecchetti. Given the advantage of to narrow a potential problem to an individual developer if applicable, one having ordinary skill in the art would have been motivated to make this obvious modification.
Bird, Sharma, Higginson, Rajagopalan, Lior and Cecchetti do not disclose expressly visualize a particular source code statement from the target source code file.
Gawor discloses visualize a particular source code statement from the target source code file. (Gawor, 0032; Visualize a particular source code statement from the .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Sisman. (U. S. Patent Publication 20140149435, referred to as Sisman)

Claim 14
Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly inferred logical or mathematical software bug categories including at least mathematical calculation bugs and user interface bugs.
Sisman discloses inferred logical or mathematical software bug categories including at least mathematical calculation bugs and user interface bugs. (Sisman, .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird, Sharma, Higginson, Rajagopalan, Cecchetti and Lior as applied to claim 1-2, 6, 10-11 and 13 above, and further in view of Ostrand. (‘Programmer-based Fault Prediction’, referred to as Ostrand)

Claim 12
Bird, Sharma or Higginson do not disclose expressly outputting the inferred team boundaries. 
Rajagopalan discloses outputting the inferred team boundaries. (Rajagopalan, fig 11, 0020; FIG. 11 is a graphical representation of a comparative performance 
Bird, Sharma, Higginson, Rajagopalan, Cecchetti or Lior do not disclose expressly inferring team boundaries of the plurality of developer teams by correlating individual inferred logical or mathematical software bug categories with individual teams of developers.
Ostrand discloses inferring team boundaries of the plurality of developer teams by correlating individual inferred logical or mathematical software bug categories with individual teams of developers. (Ostrand, p1; Inferring team boundaries of the plurality of developer teams by correlating individual inferred software bug categories with individual teams of developers of applicant maps to ‘We analyzed change reports filed by 107 programmers for 16 releases of a system with 1,400,000 LOC and 3100 files. A ”bug ratio” was defined for programmers, measuring the proportion of faulty files in release R out of all files modified by the programmer in release R-1.’ and ‘We found a statistically significant correlation between the bug ratios for programmers for the first half of changed files versus the ratios for the second half, indicating a measurable degree of persistence in the bug ratio.’ of Ostrand.) It would have been obvious to one .

Response to Arguments
4.	Applicant’s arguments filed on 2/10/2021 for claims 1-20 have been fully considered but are not persuasive.

5.	Applicant’s argument:

Response to § 103 Rejections

As discussed during the interview, the cited references do not render obvious at least:

based at least on a particular shared tendency of members of a particular development team to produce particular bugs of the particular logical or mathematical software bug category, infer that the particular developer is a member of the particular development team

as recited by amended independent claim 1 (emphasis added).

With respect to Bird, the Office Action concedes that Bird does not disclose inferring that developers belong to development teams. (Office Action at page 4). Thus, Bird does not teach or suggest at least teach or suggest at least “based at least on a particular shared tendency of members of a particular development team to produce particular bugs of the particular logical or mathematical software bug category, infer that the particular developer is a member of the particular development team,” as recited by amended independent claim 1 (emphasis added).


A new reference Sharma is used to address this new amendment. 

6.	Claims 1-20 are rejected.
	
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence Information
8.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.

	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121